Citation Nr: 0118363	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  96-00 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

Entitlement to service connection for a skin condition of the 
chest.

Entitlement to a higher rating for tinea manus and tinea 
pedis, initially assigned a 10 percent evaluation, effective 
from December 1994.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1954 to June 1957.

This appeal came to the Board of Veterans' Appeals (Board) 
from a September 1995 RO rating decision that denied service 
connection for a skin condition of the left hand, feet, and 
chest.  In June 1998, the Board remanded the case to the RO 
for additional development.

A March 1999 RO rating decision granted service connection 
for tinea manus and tinea pedis and assigned a 10 percent 
evaluation for this condition, effective from December 1994; 
and denied service connection for seborrheic dermatitis of 
the chest.  In May 1999, the veteran submitted a notice of 
disagreement with the evaluation assigned for the tinea manus 
and tinea pedis.

In July 1999, the Board remanded the case to the RO for 
issuance of an appropriate statement of the case on the issue 
of entitlement to a higher rating for tinea manus and tinea 
pedis, and to schedule the veteran for a hearing before a 
member of the Board traveling to the RO (Travel Board 
hearing).  The RO scheduled the veteran for a personal 
hearing in February 2001, and he canceled the hearing.



FINDINGS OF FACT

1.  The veteran's current skin condition of the chest, first 
demonstrated many years after service, is unrelated to an 
incident of service, including skin problems treated in 
service, or to the service-connected fungus condition of the 
skin.

2.  The service-connected fungus condition of the skin has 
been manifested primarily by occasional scaling of the soles 
of the feet, thickening of the great toe nails, erythema and 
scaling of the sides of the feet, and scaling of the palm of 
the left hand since December 1994; constant exudation or 
itching, extensive lesions or marked disfigurement since then 
have not been demonstrated.


CONCLUSIONS OF LAW

1.  Seborrheic dermatitis of the chest was not incurred in or 
aggravated by active service, nor is seborrheic dermatitis 
proximately due to or the result of the service-connected 
tinea manus and tenia pedis.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (2000).

2.  The criteria for a rating in excess of 10 percent for 
tinea manus and tinea pedis at any time since December 1994 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.118, Codes 7806, 7813, 7814 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from June 1954 to June 1957.

Service medical records reveal that the veteran was seen in 
March 1957 for a rash on the leg and acne of the face and 
back.  He was treatment with ointment and medication.  In 
April 1957, he was seen for a rash diagnosed as acne 
vulgaris.  The report of his medical examination in June 1957 
for separation from service was negative for complaints or 
findings of skin problems.

VA and private medical records show that the veteran was 
treated and evaluated for skin problems in the 1970's, 
1980's, 1990's, and 2000's.  The more salient medical reports 
are discussed in the following paragraphs.

A private medical report shows that the veteran was seen in 
November 1973.  There was tinea of the left hand, both feet, 
and groins.  He was instructed to apply Mycolog to the groin 
and started on oral griseofulvin.  He was also given acne 
lotion for the face.

A private medical report dated in February 1995 notes that 
the veteran was seen in May 1980 for assessment of a severe 
dermatological condition of the hands, feet, and nails.  The 
diagnosis was chronic fungal infection of the skin that was 
treated with griseofulvin.

A statement dated in January 1996 from the veteran's wife, a 
registered nurse, is to the effect that she had known the 
veteran since around 1960 and that he has had continuous skin 
problems with his hands and feet.  She stated that the 
veteran obtained temporary relief with antibiotics and 
lotions, but that the skin problems continuously returned.

The veteran testified at a hearing at the RO in January 1996.  
His testimony was to the effect that he had a skin condition 
of the feet and hands that began in service and that he had 
received continuous treatment for such a condition since 
separation from service.

A private medical report dated in March 1996, notes that the 
veteran was seen in November 1973 for tinea involving the 
feet.  It was also noted that the veteran had tinea involving 
the left hand.  

A private medical report dated in August 1997 is to the 
effect that the veteran was seen around November 1973 for 
complaints of flare-up of a fungal condition of one hand and 
both feet that the veteran related began in service.  The 
signatory, a physician, opined that the veteran still had a 
recurrent fungus condition of the skin that began in service.

The veteran testified at a Travel Board hearing at the RO in 
August 1997.  His testimony was to the effect that he was 
treated for rashes of the hands, chest, and feet in service, 
and that he has been treated continuously for skin problems 
after service.

A statement dated in August 1997 from the veteran's wife, a 
nurse, is to the effect that the veteran was treated 
continuously for a fungal condition of the feet and one hand 
since 1960.  She stated that the veteran had reported a 
history of this condition since service.

Private medical reports show that the veteran underwent 
evaluations in July, August, and November 1998.  At the July 
and August examinations, there were no skin problems noted.  
At the November 1998 examination, the left hand had dry 
hyper-keratotic skin with 2 superficial lacerations.  The 
larger laceration was in the interdigital space between the 
first and second fingers.  The examiner did not note any 
significant changes in the lower extremities.

A private medical report received in December 1998 notes that 
the veteran was evaluated in October 1998.  A history of 
dermatitis of the left hand was noted.  It was noted that the 
veteran reported being told in service that he probably had 
hand, foot, and mouth disease, but there was no rash of the 
mouth and the right hand was never involved.  There was 
increased lichenification of the hand and small scaling.  The 
right hand appeared normal.

The veteran underwent a VA skin examination in March 1999.  
He gave a history of skin problems of the left hand and feet 
since service.  He gave a history of continuous skin problems 
since separation from service and he complained of a rash on 
his chest.  There was scaling of the left hand and the soles 
of both feet consistent with tinea manus and pedis.  There 
was slight nail dystrophy of several fingernails and 
toenails.  There was mild seborrheic dermatitis of the 
anterior chest, as well as retroauricular areas.  There were 
scattered inflammatory papules on the nose consistent with 
rosacea.  There was some fissuring and cracking of the heels 
and on the palms.  The diagnoses were two-foot-one hand 
syndrome or tinea pedis and tinea manus; seborrheic 
dermatitis of the chest; seborrheic dermatitis of the ears 
and scalp; and rosacea of the nose.  The examiner opined that 
the two-foot-one hand syndrome began in service based on the 
history reported by the veteran, but found no relationship 
between the veteran's service and the other skin conditions 
based on a review of the evidence in the claims folder.

The veteran underwent a VA skin examination in February 2001.  
The veteran gave a history of a rash on both soles, the left 
hand, and chest since service.  There was mild scaling in the 
central chest consistent with seborrhea.  There was bilateral 
scaling and fissuring on the soles of the feet.  A KOH 
(potassium hydroxide) examination was positive for hyphae.  
There was thickening of the right and left great toenails 
consistent with onychomycosis.  There was some erythema and 
scaling on the sides of the feet, also consistent with tinea 
pedis.  Examination of the hands revealed scaling on the left 
palm.  There was some cracking and fissuring.  There was no 
evidence of overt secondary infection on either the feet or 
the hands.  The remainder of the skin examination was within 
normal limits.  The diagnoses were mild seborrheic dermatitis 
of the chest; tinea pedis, bilateral; tinea manus on the left 
hand; and onychomycosis of the right and left great toenails.

A review of the record shows that service connection is in 
effect for the tinea manus and tinea pedis.  Service 
connection has not been granted for any other disability of 
the veteran.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims for service connection for a 
skin condition of the chest and for a higher rating for tinea 
manus and tinea pedis.  A document dated in February 2001 
notes that the veteran's representative and a representative 
of VA discussed the evidence the veteran needed to 
successfully prove his claims.  A letter from the veteran's 
representative dated in February 2001 notes that there were 
no additional private or VA medical reports to submit and it 
was requested that the veteran be scheduled for a VA medical 
examination.  In February 2001, the requested VA medical 
examination was scheduled in order to determine the nature 
and extent and severity of the veteran's skin problems.  The 
veteran and his representative were also provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the veteran's claims, that essentially 
notify the veteran of the evidence needed to prevail on his 
claims.  Under the circumstances, the Board finds that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claims and that 
there is no prejudice to him by appellate consideration of 
the claims at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of his claim as required by the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  

With regard to the veteran's claim for service connection for 
a skin condition of the chest, the evidence must demonstrate 
the presence of such a condition and that it resulted from 
disease or injury incurred in or aggravated by service in 
order to establish service connection for such a condition.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran's testimony and statements are to the effect that 
he was treated for skin problems in service and that his skin 
condition of the chest had its onset in service, but the 
objective medical reports do not corroborate his statements.  
The service medical records show that the veteran was treated 
for a skin rash and acne, but not a skin condition of the 
chest or dermatitis.  Nor was a skin condition of the chest 
or dermatitis found at the time of his medical examination 
from service.

The post-service medical records do not show the presence of 
a skin condition of the chest, diagnosed as seborrheic 
dermatitis, until the 1990's, and the medical evidence does 
not link this condition to an incident of service, including 
the veteran's skin problems, or to the service-connected 
tinea manus and tinea pedis.  The examiner who conducted the 
March 1999 VA examination of the veteran's skin found no 
relationship between the seborrheic dermatitis and service.  
While the veteran's testimony and statements are to the 
effect that this condition began in service, this lay 
evidence is not sufficient to support a claim for service 
connection of a disability based on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, 
the preponderance of the evidence is against the claim for 
service connection for a skin condition of the chest, and the 
claim is denied.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Fungal infections caused by dermatophytes or fungi are 
evaluated as eczema.  Eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area will be assigned a zero percent rating.  A 
10 percent rating is warranted for eczema with exfoliation, 
exudation or itching and involvement of an exposed surface or 
extensive area.  A 30 percent evaluation requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  
38 C.F.R. § 4.118, Codes 7806, 7813, 7814.

A review of the record shows that nail dystrophy of the 
fingernails was found at the March 1999 VA skin examination, 
but not at the February 2001 VA skin examination.  The 
reports of these examinations and the other evidence of 
record reveal that the veteran has tinea manus and tinea 
pedis that has been manifested primarily by occasional 
scaling of the soles of the feet, thickening of the great toe 
nails, erythema and scaling of the sides of the feet, and 
scaling of the palm of the left hand since December 1994.  
These findings indicate that a 10 percent evaluation under 
diagnostic code 7806 for the fungus condition of the left 
hand and feet since December 1994 best represents the 
veteran's disability picture.  38 C.F.R. § 4.7.  Since the 
evidence does not show the present of exudation, constant 
itching, extensive lesions or marked disfigurement since 
December 1994, a higher rating under diagnostic code 7806 for 
the fungal condition of the left hand and feet is not 
warranted.

After consideration of all the evidence, the Board finds that 
the evidence does not show manifestations of the fungal 
condition of the left hand and feet warranting a higher 
rating for this condition for a specific period or a "staged 
rating" at any time since December 1994.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The preponderance of the evidence 
is against the claim for an increased evaluation for this 
condition, and the claim is denied.

Since the preponderance of the evidence is against the claims 
for service connection for a skin condition of the chest and 
a higher rating for tinea manus and tinea pedis, initially 
assigned a 10 percent evaluation, effective from December 
1994, the benefit of the doubt doctrine is not for 
application with regard to these claims.  VCAA, Pub. L. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified as amended 
at 38 C.F.R. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for a skin condition of the chest is 
denied.

A higher rating for tinea manus and tinea pedis, initially 
assigned a 10 percent evaluation, effective from December 
1994, is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

